Citation Nr: 1529198	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  14-04 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of non-service-connected pension benefits in the amount of $45,783.001, to include the matter of whether the request for a waiver was timely.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to October 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 decision of the Department of Veterans Affairs (VA) Debt Management Center (DMC) in St. Paul, Minnesota, which denied a waiver of recovery of overpayment of non-service-connected pension benefits in the amount of $44,783.00 because the Veteran did not submit a timely waiver of overpayment.

The Veteran testified before the undersigned Veterans Law Judge in March 2015.


FINDINGS OF FACT

1. The DMC sent the Veteran a notice of indebtedness in November 2006. 

2. The Veteran filed a request for a waiver of recovery of the overpayment in April 2013.


CONCLUSION OF LAW

The request for a waiver of recovery of overpayment of non-service-connected pension benefits was not timely.  38 U.S.C.A. § 5302(a) (West 2014); 38 C.F.R. § 1.963(b)(2) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, in Barger v. Principi, 16 Vet. App. 132 (2002), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA does not apply to waiver-of-overpayment claims, noting that the statute at issue in these cases is found in Chapter 53, Title 38, of the United States Code, and that the provisions of the VCAA apply to a different Chapter (i.e., Chapter 51).

Merits Analysis

The threshold question in any claim concerning a request for a waiver of overpayment is whether the waiver request was timely filed.  Under the applicable criteria, a request for waiver of an indebtedness (other than loan guaranty) shall only be considered: (1) if it is made within two years following the date of a notice of indebtedness issued by VA to the debtor on or before March 31, 1983, or (2) except as otherwise provided, if it is made within 180 days following the date of a notice of indebtedness issued by the VA to the debtor after April 1, 1983.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b).  Here, there is no dispute that the notice of indebtedness was issued after April 1, 1983; therefore, the 180-day limit applies.

The 180-day period may be extended if the individual requesting waiver demonstrates to the Chairperson of the Committee on Waivers and Compromises that, as a result of an error by either the VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing (including forwarding).  38 C.F.R. § 1.963(b)(2).  If the requester does substantiate that there was such a delay in the receipt of the notice of indebtedness, the Chairperson shall direct that the 180-day period be computed from the date of the requester's actual receipt of the notice of indebtedness.  Id. 

Notices of overpayment are issued by VA's Debt Management Center in St. Paul, Minnesota, not by the AOJ.  Typically, they are issued within one month of the appellant's receipt of a letter from the AOJ notifying him or her that benefits were retroactively terminated or reduced, and that an overpayment in the account had been created. 

VA regulations provide that notice means written notice sent to a claimant or payee at his or her latest address of record.  38 C.F.R. § 3.1(q) (2014).  The Court has held that in the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process.  Jones v. West, 12 Vet. App. 98, 100 (1998); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  The Court specifically held that a statement by a claimant, standing alone, is not sufficient to rebut the presumption of regularity in AOJ operations.  YT v. Brown, 9 Vet. App. 195, 199 (1996). 

In this case, the Veteran claimed non-service-connected pension benefits in August 2001.  The Veteran listed a Bay Village, Ohio address on his application for benefits.  Seven months later in March 2002, VA granted the Veteran's claim.  VA informed the Veteran, who by this time had relocated to Sandusky, Ohio, of its decision in an April 2002 letter.  This letter expressly informed the Veteran that he was obligated to notify VA if his income changed due to receiving Social Security Administration (SSA) benefits.  

In December 2002 and November 2004, VA notified the Veteran by letter that it was increasing his benefits through a cost-of-living-adjustment.  These letters, as with the April 2002 letter, expressly informed the Veteran that he was obligated to notify VA if his income changed due to receiving SSA benefits.  However, the Veteran received neither of these letters, which VA sent to a Cleveland, Ohio address.  Instead, the United States Postal Service (USPS) returned these letters to VA because they were undeliverable.

In December 2005, the USPS returned another letter as undeliverable.  VA sent this letter to a Lakewood, Ohio address, but the USPS noted the Veteran had moved, but he had not provided the USPS a forwarding address.

Through a diligent search of a possible location for the Veteran, VA updated its address of record for the Veteran in May 2006 to a Cleveland, Ohio address - an address different from the one to which it sent the 2003 and 2004 letters - based upon an address the Veteran provided the Cleveland VA Medical Center when VA treated him in January 2005.  

In August 2006, VA notified the Veteran via letter at this address that SSA informed VA that SSA granted the Veteran benefits in February 2002.  As VA considered these benefits income and this income exceeded the income threshold for eligibility for VA pension benefits, VA proposed to stop the Veteran's pension benefits, effective April 2002.  

The Veteran did not respond to this proposed reduction, so in November 2006, VA implemented its proposal, thereby creating the overpayment on appeal.  VA sent the Veteran two letters in November 2006 to the address of record to notify the Veteran of its action.  In total, VA sent three letters to the address of record.  The USPS returned none.

In April 2013, the Veteran requested a waiver of the overpayment, but VA denied this request the same month because it found that the request was untimely pursuant to 38 C.F.R. § 1.963(b)(2).  

The Board affirms VA's decision.  First, the record demonstrates that VA notified the Veteran in April 2002 that he must report any subsequent grant of SSA benefits.  This contradicts the Veteran's testimony that VA never explained the obligation.  Second, VA updated its address of record for the Veteran five times in less than five years based upon the information available.  Third, the three 2006 letters notifying the Veteran of the suspension of his pension benefits and the overpayment were, pursuant to the presumption of regularity, delivered to the Veteran's then-address of record.  

Given the foregoing, it is clear 1) the Veteran had actual notice of his obligation to notify VA if he received SSA benefits, and 2) neither VA nor the USPS erred in the notification process.  Furthermore, the Veteran has provided no evidence of circumstances beyond his control which prevented him from receiving the notification of indebtedness.  As such, the Board finds no reason to extend the 180-day period cited in 38 C.F.R. § 1.963(b), and the appeal is denied.


ORDER

The appeal regarding the timeliness of the Veteran's request for a waiver of recovery of overpayment of non-service-connected pension benefits in the amount of $45,783.00 is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


